Desmond, J.
(concurring). In 1945, when we decided People v. Prior, I said in dissent (294 N. Y. p. 417 et seq.) that the methods used in selecting that Grand Jury violated not only the Code of Criminal Procedure, but all the settled rules, and permitted a prosecutor to exclude and include grand jurors at will. Therefore, I thought and still think, indictments found by a Grand Jury so picked should be dismissed. Methods substantially similar were used in the present case and resulted in some exclusions. I still say that those methods are destructive of the Grand Jury as a traditional instrument of public justice in a free society. However, I am bound by the holding in People v. Prior (supra) that indictments so found are not void, and so I vote to affirm here.